Fourth Court of Appeals
                               San Antonio, Texas
                                   September 18, 2018

                                   No. 04-17-00575-CV

                      IN THE INTEREST OF V.M.T., A CHILD,

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-13681
                     Honorable Cathleen M. Stryker, Judge Presiding


                                     ORDER
Sitting:     Karen Angelini, Justice
             Rebeca C. Martinez, Justice
             Luz Elena D. Chapa, Justice

     The panel has considered the appellee’s motion for rehearing, and the motion is
DENIED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2018.


                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court